UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549FORM 8-KCURRENT REPORTPursuant to Section 13 or 15 (D)of the Securities Exchange Act of 1934Date of Report (Date of earliest event reported): January 24, 2008E*TRADE Financial Corporation(Exact name of Registrant as Specified in its Charter) Delaware 1-11921 94-2844166 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 135 East 57th Street, New York, New York 10022 (Address of Principal Executive Offices and Zip Code) (646) 521-4300(Registrant’s Telephone Number, including Area Code)Not Applicable(Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ⃞
